REDMANN, Chief Judge,
dissenting.
Had the trial judge awarded $20,000 — or $40,000 or $80,000, for that matter — I would affirm it because I know no yardstick that can measure both (1) an amount of dollars and (2) a given party’s pain and suffering, so as to declare the amount so clearly too much or too little as to be beyond the trier of fact’s “much discretion,” La.C.C. 1934(3). For the same reason, although the judge’s actual award of $7,500 may be towards the lower rather than the upper end of that much discretion, I am unable to say that it is clearly wrong and an abuse of discretion. I would therefore affirm.